DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim 1 is presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent claim 1 recites an abstract idea because, under its broadest reasonable interpretation, the claimed invention is directed to a method of organizing human activity of a commercial interaction without significantly more. The claim(s) recite(s) a system that takes commercial sports content generated by one or more sources and distributes it to one or more other devices via one or more commercial sports outlets.  Accordingly, the claim recites an abstract idea (step 2A, prong 1).
The rest of limitation does not integrate the inventive concept into a practical application: the “communicatively coupled” and “configured to provide” are generally linking the use of the judicial exception to a particular technical environment or field of use (MPEP 2016.05(h)).  The system is being used is a conventional computing tool to implement the recited abstract idea [see MPEP §2106.05(h)] because the computing 
The identified additional element of the claim are insufficient to amount to significantly more than the judicial exception and fail to provide an inventive concept.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computing devices communicatively coupled” and “computing devices configured to” are additional limitations that fail to integrate the abstract idea into a practical application.  Further, the additional elements when considered separately and in combination do not add an inventive concept to the exception, since communicating and coupling are well known in the art and do not amounting to more than mere instructions to implement an abstract idea.  The claim is not patent eligible (step 2B).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schupak et al. (U.S. Publication No. 2019/0182554 A1).
With respect to claim 1, Schupak discloses a system, comprising: one or more computing devices communicatively coupled to one or more sports content sources (i.e., With reference to FIG. 1A, in various implementations a given broadcaster uses a network-connected client device (e.g., a first smart phone or other personal computing device communicatively coupled to the Internet) to generate a live stream of digital content corresponding to the video and/or audio created/provided by the broadcaster, wherein the live stream is transmitted to an inventive server and memory storage architecture (additional details of the server and memory storage architecture are shown, for example, in FIGS. 2 and 3), ¶ 7.  In view of the foregoing, in other aspects the inventive systems, apparatus and methods described herein provide additional improvements in computer network functionality by facilitating scalable and appreciably low-latency synchronization of displayed event information with multiple broadcasters' live streams of video-based commentary about an event as viewed by significant numbers of viewers as the event unfolds, ¶ 13). 
Schupak also discloses the one or more computing devices further coupled to multiple sports-content outlet entities (i.e., LIVE STREAM: Digital content (e.g., digital video and/or digital audio) that is transferred between at least two network-connected devices in real-time or essentially real-time as the corresponding video and/or audio codified as the digital content is created/provided by a broadcaster. Thus, a network-connected client device used by the broadcaster may generate a live stream of digital content corresponding to the video and/or audio created/provided by the broadcaster, and a viewer using a different network-connected client device may receive a copy of a live stream of the digital content as a real-time or essentially real-time consumer of the video and/or audio created/provided by the broadcaster [one or more computing devices further coupled to multiple sports-content outlet entities]. In some implementations, the video and/or audio created/provided by the broadcaster and represented in a live stream may be video-based commentary relating to an event, ¶ 26.  In sum, one inventive example is directed to a system (1000) for providing a first plurality of copies (202A, 202B) of a first broadcaster's live stream of digital content (102A) including first live sporting event video-based commentary from a first broadcaster client device (100A) to a first plurality of viewer client devices (200A, 200B), and for providing a second plurality of copies (202C, 202D) of a second broadcaster's live stream of digital content (102B) including second live sporting event video-based commentary from a second broadcaster client device (100B) to a second plurality of viewer client devices (200C, 200D) [one or more computing devices further coupled to multiple sports-content outlet entities], ¶ 34). 
Schupak further discloses the one or more computing devices configured to provide sports content from the one or more sources to the outlet entities (i.e., In some implementations as discussed herein, these technological solutions contemplate multiple Internet communication channels to provide relevant and synchronized information to client devices (as would be readily appreciated in the relevant arts, a "communication channel" refers to a physical or logical connection over a transmission medium to convey information signals from one or more senders to one or more receivers) [one or more computing devices configured to provide sports content from the one or more sources to the outlet entities]. For example, in one implementation, a first "video" Internet communication channel (e.g., between a media server or other media source and a client device) conveys the digital content corresponding to the video-based commentary provided by the broadcaster and consumed by one or more viewers, and a second "event information" Internet communication channel (e.g., between a particular socket of a socket server and the client device) conveys the event information [one or more computing devices configured to provide sports content from the one or more sources to the outlet entities], ¶ 14). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




Jaren M. Means
/J.M.M./
Patent Examiner 
Art Unit 2447
9/28/2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447